On Petition for Rehearing.
Henley, C. J.
By §5313 Burns 1901 it is provided, in effect, that whenever any animals shall have been killed or injured by the locomotives, cars, or carriages used on any railroad, running in, into, or through the State, whether the same may be or may have been run and controlled by the company, or by its lessee, assignee, receiver, or other person, the owner of the animal so killed or injured shall have a right of action against the parties named in the statute. But this section of the statute, as we understand it, does not give to the party who has suffered the damage *321any new right, hut merely affects the remedy; and under this section it is essential that the plaintiff show' that the defendant, or some one for whose acts it is liable, caused the injury of which complaint is made. The complaint in the case at bar does not aver that the appellant caused the injury, and this counsel for appellee concede. We do not think that §§5312, 5313 Burns 1901, when construed together, can be held to mean that a railroad corporation-or a lessee, assignee, receiver, or other person or corporation controlling or operating the railroad, can be held liable for damages occasioned by the killing of stock by a locomotive or car run and operated by a mere trespasser. The object of the statute was to give the claimant a right of action against one, or all of the parties named therein, so that the claimant might not be compelled to inquire into the relative rights or liabilities of the parties, created by contract or arrangement between themselves. But as a matter of pleading, whichever party the claimant seeks to charge with the damages inflicted must be charged directly and positively with having caused the injury of which he complains.
We believe the case of Wabash, etc., R. Co. v. Rooker, 90 Ind. 581, is controlling in the ease at bar.
The petition for a rehearing is overruled.
Wiley, P. J., Comstock, Black, and Robinson, JJ., concur. Roby, J., absent.